DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 9, 11, 19, 20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Harding et al. (US 7923094 B1) (“Harding”).

With respect to claim 1, Harding discloses a non-fibrous film, comprising a film body that is non-fibrous and which has film surfaces that oppose each other, and a film element that is non-fibrous and is positioned in a side-by-side relation to the film body – the alternating tapes have been interpreted as a film body and a film element – and coupled to the film body at an interface that extends to at least one of the film surfaces, the interface being non-continuous across a film width of the non-fibrous film (col. 1, lines 12-17, col. 2, lines 48-51, col. 7, lines 1-12, Figs. 8-10), wherein the interface, the film element and the film body comprise a mechanical property – inherent – and a value of the mechanical property of the interface is different than a value of the mechanical property of the film element and the film body – since the film element and the film body are fused (col. 7, lines 5-7), it is inherent that a value of a mechanical property in the fused area is different that a value of the mechanical property of the film body and the film element.
Regarding claim 2, Harding teaches the film of claim 1.  Since in Harding at the interface the film body and the film element are fused (col. 7, lines 1-7), it would be inherent that each of the mechanical properties of the interface recited in the claim has a value that is different from a value of the same mechanical property of the film body and the film element.
As to claim 9, Harding teaches the film of claim 1, wherein the film has a thickness of from 0.0010 inches to 0.01 inches (col. 4, lines 8-9), which is within the claimed range.

With respect to claim 11, Harding teaches the film of claim 1, wherein the film is transparent (col. 7, lines 7-11), thus it is implied that the film comprises optical transmission of greater than 50%.
With respect to claim 19, Harding discloses a composite article comprising a plurality of films arranged in a stacked formation (abstr., col. 1, lines 10-17, col. 7, lines 27-32), including a non-fibrous film, comprising a film body that is non-fibrous and which has film surfaces that oppose each other, and a film element that is non-fibrous and is positioned in a side-by-side relation to the film body – the alternating tapes have been interpreted as a film body and a film element – and coupled to the film body at an interface that extends to at least one of the film surfaces, the interface being non-continuous across a film width of the non-fibrous film (col. 1, lines 12-17, col. 2, lines 48-51, col. 7, lines 1-12, Figs. 8-10), wherein the interface and the film element and the film body comprise a mechanical property – inherent – and a value of the mechanical property of the interface is different than a value of the mechanical property of the film element and the film body – since the film element and the film body are fused (col. 7, lines 5-7), it is inherent that a value of a mechanical property in the fused area is different that a value of the mechanical property of the film body and the film element.
Regarding claim 20, Harding discloses the article of claim 19, wherein two of the plurality of films are non-fibrous films bonded to each other (col. 2, lines 9-15), and each of the two of the plurality of films comprises more than one film element (col. 7, lines 1-8, Fig. 10).

Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Leseman et al. (US 5080957) (“Leseman”).
With respect to claim 1, Leseman discloses a non-fibrous film, comprising a film body – element 12 - that is non-fibrous and which has film surfaces that oppose each other, and a film element – element 14 - that is non-fibrous and is positioned in a side-by-side relation to the film body and coupled to the film body at an interface that extends to at least one of the film surfaces, the interface being non-continuous across a film width of the non-fibrous film (abstr., col. 3, lines 60-64, col. 4, lines 44-46, Figs. 1 and 9), wherein the interface, the film element and the film body comprise a mechanical property – inherent – and a value of the mechanical property of the interface is different than a value of the mechanical property of the film element and the film body – since the film element and the film body are fused (col. 4, lines 44-45), it is inherent that a value of a mechanical property in the fused area is different that a value of the mechanical property of the film body and the film element.
Regarding claim 4, Leseman teaches the film of claim 1, wherein the film body has cavities and the film element comprises strips – elements 14 - installed within respective ones of the cavities (col. 3, lines 60-64, Figs. 1 and 9).






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding, in view of Backer et al. (US 2011/0028671 A1) (“Backer”).
Harding teaches the film of claim 1.  Harding discloses the film element and the film body have identical material compositions (col. 7, lines 1-5), but is silent with respect to the film element and the film body having different molecular weights.  Backer discloses that UHMWPE tapes can be made in a range of molecular weights (0002, 0018).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form the film element and the film body of identical material compositions but having different molecular weights, as it is known in the art that UHMWPE tapes disclosed in Harding can be made of UHMWPE in a range of molecular weights, as it has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 10 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding.
With respect to claim 10, Harding teaches the film of claim 1, wherein the film body has an elongated cross-sectional shape – implied in Figs. 7 and 10.  Regarding 
Regarding claim 21, Harding discloses the article of claim 19.  Harding discloses a plurality of films which are non-weakened (col. 2, lines 9-15, col. 7, lines 5-7), thus, it would have been obvious to one of ordinary skill in the art to include in the plurality of films one of the layers that is devoid of film elements and consider all strips in the layer as comprising film body, 

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding, in view of Chaussade et al. (US 2003/0087048 A1) (“Chaussade”).
Harding teaches the article of claim 19, but is silent with respect to at least two of the plurality of films being spaced apart by a gap.  Chaussade teaches an aircraft window (abstr.), the window formed of polymer plates (0007), which may be formed of a laminate (0023), whereon there exists an air gap between the plates (0040, Figs. 2-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to space apart two of the plurality of films of Harding by a gap, as the laminate of Harding can be used as a ballistic material or a ballistic-resistant panel (col. 2, lines 9-15, col. 7, lines 38-39), the laminate being transparent (col. 7, lines 5-11).
Response to Arguments
Applicant’s arguments filed Nov. 19, 2020 have been fully considered.
In view of the recent amendment 35 USC 112, second paragraph rejection of claims 1 and 19 has been withdrawn.  The Examiner notes that the amendment as recited in claims 1 and 19 reads differently than it has been stated in the Remarks (pp. 10 and 11).
Applicant’s arguments with respect to Day and Marissen have been considered but are moot because new references have been cited in the current rejection in view of the recent amendment.
For the record the Examiner notes in the recent Office Action the rejection of claim 8 on page 14 was inadvertently categorized as a 35 USC 103/103 rejection instead of 35 USC 103 rejection.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783